Citation Nr: 1733293	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected foot disability.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a bilateral ankle disorder and service-connected foot disability.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected coronary artery disease and hypertension.

6.  Entitlement to an initial evaluation in excess of 50 percent for depressive disorder not otherwise specified (claimed as anxiety).
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1986.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in March 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence, including medical opinions for the ankle and knee claims.   Thereafter, the Veteran submitted a written lay statement related to his sleep apnea claim without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The Board also notes that it fulfilled the Veteran's February 2012 Privacy Act request in a June 2017 written response prior to adjudication of this appeal.  See 38 C.F.R. §§ 1.577 and 20.1200 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding private treatment records, as detailed in the directives below.

Regarding the diabetes mellitus and peripheral neuropathy claims, the Veteran and his representative clarified during the Board hearing that he is contending that he has type II diabetes mellitus with a secondary condition of peripheral neuropathy of the upper and lower extremities as a result of herbicide exposure while stationed in Thailand.  Specifically, they have contended that, although he served as an aircraft electrical repairman, the U-Tapao Royal Thai Air Force Base (AFB) policy required everyone coming on base with an E-4 grade and below to provide augmentation duty to the security force patrolling the base perimeter.  They have also contended that the Veteran's barracks were in close proximity to where some defoliation occurred.  See March 2016 Bd. Hrg. Tr. at 3-11; see also, e.g., January 2011 written statement (Veteran indicating that he was assigned to that base three times and performed security police augmentee duty during his assignment there from 1972 to 1973); January 2012 written statement (Veteran reported serving at that base in December 1967 prior to going to Guam and that "no place on [that base was] safe from exposure to herbicide use").  The Veteran has also indicated that he routinely had herbicide exposure while stationed at that base because the revetments for the B-52 aircraft he worked on were in close proximity to the base perimeter.  See January 2012 Veteran written statements on internet photographs.

The Veteran also previously contended that C-123 aircraft sprayed Buddha Mountain to "clear the jungle" near U-Tapao Royal Thai AFB and that his off-base quarters were under the spray path; however, his subsequent submissions and his representative's statements during the Board hearing indicate that his quarters were located on the base.  See, e.g., December 2008 written statement; January 2012 Veteran written statements on internet photographs and Bd. Hrg. Tr. at 4-6.
 
The service personnel records show that the Veteran had a 178-day temporary duty assignment (TDY) beginning in November 1967.  A service performance report for the period from June 1967 to May 1968 shows that the Veteran was assigned to the Ellsworth AFB in South Dakota, with a TDY with the 4133 Field Maintenance Squadron as an Airman First Class (A1C, E-3).  It appears that the 4133 Field Maintenance Squadron was located in Guam; however, it also appears that the Veteran was in Thailand at the beginning of this assignment.  See, e.g., December 6, 1967, dental service treatment record (stamp from that date showing "U-Tapao Airfield APO 96330") and December 19, 1967, service treatment record (showing treatment at Andersen AFB, Guam, for treatment related to activity in Thailand four days prior).  The service personnel records, including performance reports, also show that the Veteran was stationed in Thailand at the U-Tapao AFB from December 1968 to December 1969, from August 1970 to August 1971, and from August 1972 to August 1973 as an aircraft electrical repairman with the 4258th and 307th Field Maintenance Squadrons as a sergeant and a staff sergeant (i.e., non-commissioned officer), which included work with B-52 aircraft.

In addition, the Veteran initially reported that he was exposed to herbicides based on his service in Vietnam from March 1972 to March 1973 (see July 2008 original compensation claim); however, this report conflicts with the contemporaneous service treatment and personnel records showing that he was in Thailand during most of that time.  He later indicated that he had a one-week TDY from U-Tapao AFB to Da Nang Air Base in late 1969 or early 1970 to recover a B-52 aircraft.  See December 2008 and September 2010 written statements.
The record does not confirm that the Veteran set foot in Vietnam.  See October 2008 and June 2014 3101 printouts.  The record does show that the AOJ intended to conduct further development for the claimed Thailand herbicide exposure.  See September 2013 deferral.  The base map and pictures provided by the Veteran do not clearly show where the B-52 aircraft revetments were located in relation to the base perimeter.  Based on the foregoing, and given the Veteran's reports of his in-service duties, the AOJ should review the file to ensure that all necessary development to attempt to verify the Veteran's claimed herbicide exposure has been completed.

The AOJ should also secure the Veteran's complete service personnel records, as they may be relevant to the claims.

Regarding the bilateral ankle claim, the Veteran's representative clarified during the Board hearing that the Veteran is contending that he has current ankle problems that are related to his poor-fitting shoes and symptoms in service, or in the alternative, that the ankle problems are secondary to his service-connected foot disability.  See Bd. Hrg. Tr. at 16-18.  The Veteran has indicated that multiple in-service events could have caused his ankle problems.  See, e.g., June 2009 notice of disagreement (July 1978 motor vehicle accident and January 1981 fall from F-4 aircraft wing); May 2010 written statement (being overweight in service); March 2012 substantive appeal (20+ years of in-service duties repairing aircraft).  The service treatment records confirm that the Veteran sustained injuries following these reported events.  See service treatment records from July 1978 (noting Veteran reported left knee pain and no other areas of discomfort at this time); January 1981 (diagnosis of head trauma with scalp laceration and cervical strain following fall from F-4 aircraft wing).  The service treatment records also show that the Veteran was treated for weight issues during service and that he had complaints referable to the ankles during service.  See, e.g., service treatment records from September 1974 (left ankle injury after playing football, assessed as a sprained ankle; x-ray revealed soft tissue swelling with no fracture noted); May 1980 (complaint of right ankle pain and ache of left Achilles tendon).

The Veteran is already service-connected for talar arthritic spurring in both ankles as a part of his service-connected foot disability.  See April 2010 February 2012, and April 2015 rating decisions and codesheets.  In addition to the talar arthritic spurring, the medical evidence indicates that the Veteran also has Charcot arthropathy in his feet and ankles that is related to his diabetes mellitus.  See, e.g., December 2009 and March 2010 VA examination reports (including x-ray findings for talar spurring); June 2009 private treatment record and March 2012 written statement from Dr. L.G.; October 2012 Dr. M.D. private treatment record; June 2014 VA treatment record.

Based on the foregoing, an additional VA examination and medical opinion are needed for the bilateral ankle claim.  The examiner will be able to consider whether the Veteran has any additional ankle disorder diagnosis other than the service-connected talar arthritic spurring and the Charcot arthropathy (which appears to be intertwined with the pending diabetes mellitus claim) and provide an opinion for each diagnosed disorder on both a direct and secondary basis.

Regarding the right knee claim, the Veteran and his representative clarified during the Board hearing that he is contending that his current right knee problems are related to the July 1978 in-service motor vehicle accident and symptoms in service, or in the alternative, that the knee problems are secondary to an ankle disorder and his service-connected foot disability that caused instability.  See Bd. Hrg. Tr. at 19-20.  The Veteran has indicated that multiple in-service events could have caused his right knee problems.  See, e.g., June 2009 notice of disagreement (July 1978 motor vehicle accident and January 1981 fall from F-4 aircraft wing); May 2010 written statement (being overweight in service).  The service treatment records confirm that the Veteran sustained injuries following these reported events.  See service treatment records from July 1978 (noting Veteran reported left knee pain and no other areas of discomfort at this time); January 1981 (diagnosis of head trauma with scalp laceration and cervical strain following fall from F-4 aircraft wing).  The service treatment records also show that the Veteran was treated for weight issues during service and that he had complaints referable to the right knee during service.  See, e.g., service treatment records from February 1977 (complaint of pain in right leg, with knee clicking while doing squats; assessment mild tendonitis versus muscle spasm with x-rays within normal limits); September 1984 and October 1984 (treatment for complain of pain and tenderness to both upper legs after playing football; assessment of bilateral hamstring strain, later resolving).

The December 2011 VA examiner determined that the x-ray reports did not show any arthritis in the knee.  However, an August 2006 private treatment record from Dr. M.O. shows that x-rays of the knees revealed mild degenerative joint disease in both knees.

Based on the foregoing, an additional VA examination and medical opinion are needed for the right knee claim.  The examiner will be able to consider the conflicting findings as to any right knee arthritis, as well provide an opinion addressing the Veteran's contentions on a direct and secondary basis. 

Regarding the sleep apnea claim, the Veteran has not been afforded a VA examination.  The Veteran and his representative have contended that his in-service snoring was an early manifestation of his sleep apnea that was diagnosed after service in the 1990s, or in the alternative, that his sleep apnea is related to his service-connected hypertension and coronary artery disease.  See Bd. Hrg. Tr. at 11-16; see also, e.g., June 2009 notice of disagreement, May 2010 written statement (sought treatment in 1995 after reading a pamphlet about sleep apnea), and June 2016 daughter written statement (recalling father having in-service symptoms).  The VA examination reports for hypertension and the heart do not address whether this disorder is a complication of either disability.

In an April 2012 written statement, Dr. C.W., the Veteran's treatment provider who diagnosed him with sleep apnea, indicated that there was no way of knowing exactly when he began to have sleep apnea, but in general, it was a chronically progressive problem, which worsens with aging and weight gain and worsens slowly over years.

Based on the foregoing, a VA examination and medical opinion are needed for the sleep apnea claim.

Finally, the AOJ will also have an opportunity to review the evidence added to the claims file since the February 2012 statement of the case (SOC) for preparation of an SSOC if necessary.

Regarding the increased evaluation claim for the depressive disorder not otherwise specified (claimed as anxiety), the RO finalized a September 2013 provisional rating decision granting service connection for this disability in a January 2015 rating decision.  The record shows that the Veteran submitted a timely notice of disagreement to the January 2015 rating decision, challenging the initial evaluation assigned for this disability.  See March 2015 notice of disagreement.  Thus, a remand is required for the AOJ to issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.  It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.  See October 2008 and June 2014 3101 printouts (requests for service personnel records).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any additional non-VA treatment, including from the Veteran's time working with McDonnell Douglas Services.  See, e.g., June 2014 VA treatment record (noting non-VA primary care provider Dr. R; no treatment records from this provider are in the claims file) and March 2016 Bd. Hrg. Tr. at 22-28 (Veteran testified that he had a set of treatment records from his work with McDonnell Douglas Services following service and currently continues to receive treatment from multiple non-VA treatment providers).

The AOJ should also secure any outstanding VA treatment records.

3.  After completing the foregoing development, the AOJ should review the claims file and take any appropriate, additional steps consistent with the procedures outlined in the M21-1 to attempt to verify the Veteran's claimed herbicide exposure while assigned to the U-Tapao Royal Thai AFB, as well as his reported one-week TDY to Da Nang Air Base while stationed at that base in late 1969 or early 1970 to recover a B-52 aircraft.

In so doing, the AOJ is asked to specifically consider whether any further development is needed related to the Veteran's contention that his routine work as an aircraft electrical repairman working on B-52 aircraft brought him close to the perimeter of the base, inasmuch as the revetments for those aircraft were in close proximity to the perimeter, as well as his contention that he was required to perform augmentation duty to the security force patrolling the base perimeter.

The service personnel records show that the Veteran was stationed in Thailand at the U-Tapao AFB from December 1968 to December 1969, from August 1970 to August 1971, and from August 1972 to August 1973 as an aircraft electrical repairman with the 4258th and 307th Field Maintenance Squadrons as a sergeant and a staff sergeant, which included work with B-52 aircraft.  The complete description of the Veteran's duties and contentions is outlined in the body of the remand above (pages 3-5).

All attempts and responses should be documented in the claims file.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right or left ankle disorder other than talar arthritic spurring that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran's representative clarified during the Board hearing that the Veteran is contending that his current ankle problems are related to his poor-fitting shoes and symptoms in service, or in the alternative, that the ankle problems are secondary to his service-connected foot disability.  See March 2016 Bd. Hrg. Tr. at 16-18.  The Veteran has indicated that multiple in-service events could have caused his ankle problems.  See, e.g., June 2009 notice of disagreement (July 1978 motor vehicle accident and January 1981 fall from F-4 aircraft wing); May 2010 written statement (being overweight in service); March 2012 substantive appeal (20+ years of in-service duties repairing aircraft).

The service treatment records confirm that the Veteran sustained injuries following these reported events.  See service treatment records from July 1978 (noting Veteran reported left knee pain and no other areas of discomfort at this time); January 1981 (diagnosis of head trauma with scalp laceration and cervical strain following fall from F-4 aircraft wing).  The service treatment records also show that the Veteran was treated for weight issues during service and that he had complaints referable to the ankles during service.  See, e.g., service treatment records from September 1974 (left ankle injury after playing football, assessed as a sprained ankle; x-ray revealed soft tissue swelling with no fracture noted); May 1980 (complaint of right ankle pain and ache of left Achilles tendon).

The Veteran is already service-connected for talar arthritic spurring as a part of his service-connected foot disability.  In addition to the talar arthritic spurring, the medical evidence indicates that the Veteran also has Charcot arthropathy in his feet and ankles that is related to his diabetes mellitus, which is currently not service-connected.  See, e.g., December 2009 and March 2010 VA examination reports; June 2009 private treatment record and March 2012 written statement from Dr. L.G.; October 2012 Dr. M.D. private treatment record; June 2014 VA treatment record.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right and left ankle disorders other than talar arthritic spurring.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by his service-connected foot disability, which includes talar arthritic spurring.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right knee disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran and his representative clarified during the Board hearing that he is contending that he has current right knee problems that are related to the July 1978 in-service motor vehicle accident and symptoms in service, or in the alternative, that the knee problems are secondary to an ankle disorder and his service-connected foot disability that caused instability.  See Bd. Hrg. Tr. at 19-20.  The Veteran has indicated that multiple in-service events could have caused his right knee problems.  See, e.g., June 2009 notice of disagreement (July 1978 motor vehicle accident and January 1981 fall from F-4 aircraft wing); May 2010 written statement (being overweight in service).

The service treatment records confirm that the Veteran sustained injuries following these reported events.  See service treatment records from July 1978 (noting Veteran reported left knee pain and no other areas of discomfort at this time); January 1981 (diagnosis of head trauma with scalp laceration and cervical strain following fall from F-4 aircraft wing).  The service treatment records also show that the Veteran was treated for weight issues during service and that he had complaints referable to the right knee during service.  See, e.g., service treatment records from February 1977 (complaint of pain in right leg, with knee clicking while doing squats; assessment mild tendonitis versus muscle spasm with x-rays within normal limits); September 1984 and October 1984 (treatment for complain of pain and tenderness to both upper legs after playing football; assessment of bilateral hamstring strain, later resolving).

The December 2011 VA examiner determined that the x-ray reports did not show any arthritis in the knee.  However, an August 2006 private treatment record from Dr. M.O. shows that x-rays of the knees revealed bilateral mild degenerative joint disease.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right knee disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by his service-connected foot disability, which includes talar arthritic spurring.  He is currently not service-connected for a separate ankle disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current sleep apnea that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran and his representative have contended that his in-service snoring was an early manifestation of his sleep apnea that was diagnosed after service in the 1990s, or in the alternative, that his sleep apnea is related to his service-connected hypertension and coronary artery disease.  See Bd. Hrg. Tr. at 11-16; see also, e.g., June 2009 notice of disagreement, May 2010 written statement (sought treatment in 1995 after reading a pamphlet about sleep apnea), and June 2016 daughter written statement (recalling father having in-service symptoms).

The Veteran's treatment provider who diagnosed him with sleep apnea indicated that there was no way of knowing exactly when he began to have sleep apnea, but in general, it was a chronically progressive problem, which worsens with aging and weight gain and worsens slowly over years.  See April 2012 Dr. C.W. written statement.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has sleep apnea that manifested in or is otherwise related to his military service, including any symptomatology therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has sleep apnea that was caused by or aggravated by his service-connected hypertension and/or coronary artery disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence, including all evidence received since the February 2012 statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

8.  The AOJ should issue a statement of the case addressing the issue of entitlement to an initial evaluation in excess of 50 percent for depressive disorder not otherwise specified (claimed as anxiety).  See September 2013 provisional rating decision, January 2015 rating decision and February 2015 notification letter finalizing provisional rating decision, and March 2015 notice of disagreement.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

